DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-11, 13-17, and 19-20 are currently pending.

Response to Amendment
The amendments submitted 09-30-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



CLAIM 1 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used for the remainder of the 101 rejection.

Claim 1 Recites:
(Currently Amended) A system, comprising:
an input interface configured to:
receive sensor-collected data of a vehicle in a group of vehicles, wherein the data include speed data and lane change frequency data, wherein the data further includes other data including at least one of: event data, maneuver data, video data, climate data, topology data, road data, and/or number of lanes data, wherein the speed data is associated with a plurality of route segments, and wherein the lane change frequency data is associated with the plurality of route segments; and
a processor configured to:
determine a route segment safety score for each of the plurality of route segments based on a speed distribution, a lane change frequency of the vehicle, and the other data, wherein the determining of the route segment safety score for each of the plurality of route segments comprises to:
for each route segment of the plurality of route segments:
determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment, wherein the determining of the speed distribution comprises:
based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment, wherein the range of the speed distribution for each route segment is determined based  on a minimum speed of the speed data and a maximum speed of the speed data; and
determine the lane change frequency for each route segment based on the lane change frequency data; and
determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment, the other data, and the standard deviation of the speed distribution for each route segment; 
determine a recommended route based on the determined route segment safety scores; and
output the recommended route for a driver of the vehicle to drive.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers a performance within the limitation in the human mind. For example, “determining” in the context of this claim encompasses a person (driver, navigator, passenger, engineer, statistician, etc.) looking at data collected and forming a simple judgement, specifically, storing particular rules for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. For example: determining a local residential segment with minimal traffic, low posted speed limits, and single lane traffic being safer than a highway/interstate with high traffic volume, high posted speed limits, and multi-lane traffic; or determining a rural route with poor lighting and high wild life populations is less safe at night than during day-light hours; or driving slowly on a highway impedes traffic and causes accidents vs. routes involving local streets wherein driving at lower speeds does not impede traffic/increase risk.
Further, “determine the speed distribution of vehicles in the group of vehicles based on the received speed data… determine the lane change frequency for each route segment based on the lane change frequency data, determine a route segment safety score for each route segment based on a  combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment, and determine a recommended route based on the determined route segment safety scores”, are all observational limitations that are within the limitations of the human mind and be calculated by hand. Manipulating collected data (the acquisition and analysis of data), especially as drafted, is well within the limitations of the human mind. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

Claim 1 Recites:
(Currently Amended) A system, comprising:
an input interface configured to:
receive sensor-collected data of a vehicle in a group of vehicles, wherein the data include speed data and lane change frequency data, wherein the data further includes other data including at least one of: event data, maneuver data, video data, climate data, topology data, road data, and/or number of lanes data, wherein the speed data is associated with a plurality of route segments, and wherein the lane change frequency data is associated with the plurality of route segments; and
a processor configured to:
determine a route segment safety score for each of the plurality of route segments based on a speed distribution, a lane change frequency of the vehicle, and the other data, wherein the determining of the route segment safety score for each of the plurality of route segments comprises to:
for each route segment of the plurality of route segments:
determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment, wherein the determining of the speed distribution comprises:
based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment, wherein the range of the speed distribution for each route segment is determined based  on a minimum speed of the speed data and a maximum speed of the speed data; and
determine the lane change frequency for each route segment based on the lane change frequency data; and
determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment, the other data, and the standard deviation of the speed distribution for each route segment; 
determine a recommended route based on the determined route segment safety scores; and
output the recommended route for a driver of the vehicle to drive.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of an interface configured to receive the various sensor-collected data for a plurality of route segments, and outputting a recommendation, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer and generic sensors to perform the data acquisition and a mental process. In particular, the receiving steps from the sensors is recited at a high level of generality (i.e. as a general means of gathering vehicle, road condition, and speed data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution (pre-solution) activity. The displaying results/outputting step to a driver is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post-solution activity, which is a form of insignificant extra-solution activity. Lastly, regarding the use of a speed distribution and deviation (a well-known formula (see [0024] of the instant application)) is merely an expansion of the abstract idea that describes how to generally “apply” the otherwise mental judgements in a generic or general purpose for a vehicle routing application (solution). Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement (see [0024] of the instant application)) in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements expanding how data is collected and analyzed amounts to nothing more than applying the exception using a generic computer/server/processor/etc. Generally applying an exception using a generic computer and components cannot provide an inventive concept. And as discussed above, the additional limitations underline, the examiner submits that these limitations are insignificant extra-solution activities (pre/post solution activities) and an expansion on how the mental process will be performed by a generic computer. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitation of receiving sensor data is well-understood, routine, and conventional activities because generic sensors and generic computers are all conventional, and the specification does not provide any indication that the sensors and processing components are anything other than conventional. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of ‘sharing results’ is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 3-10 do not recite any further limitations that cause the claim(s) to be patent eligible.
Therefore, claim 1 (11 and 17 parallel in scope) is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Chapman (US 20080071465 A1).

REGARDING CLAIM 1, Jordan Peters discloses, receive sensor-collected data of a vehicle in a group of vehicles (Jordan Peters: [0047] ...the computing device 102 may also receive ... other information to enhance the accuracy of the risk value associated with a travel route...the computing device 102 may receive ... the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the risk value retrieved ... for the travel route... a particular segment of road through a wilderness area may have a higher rate of accidents involving deer during the night hours, but no accidents during the daylight hours... the time of day may also be considered when retrieving the appropriate risk value ... In addition, the computing device may receive ... other information to improve the accuracy of the risk value retrieved ... for a travel route. Some examples of this other information include, but are not limited to, the vehicle's speed (e.g., a vehicle without a sport suspension attempting to take a dangerous curve at a high speed), vehicle's speed compared to the posted speed limit, vehicle's speed compared to typical or average speed, etc.), wherein the data include speed data (Jordan Peters: [0068] The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit.) and lane change frequency data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail.), wherein the data further includes other data including at least one of: event data, maneuver data, video data, climate data, topology data, road data, and/or number of lanes data (Jordan Peters: [0047], [0118], and [0038] posted speed limit, construction area indicator (i.e., whether location has construction), topography type (e.g., flat, rolling hills, steep hills, etc.), road type (e.g., residential, interstate, 4-lane separated highway, city street, country road, parking lot, etc.), road feature (e.g., intersection, gentle curve, blind curve, bridge, tunnel), number of intersections, whether a roundabout is present, number of railroad crossings, whether a passing zone is present, whether a merge is present, number of lanes, width of road/lanes, population density, condition of road (e.g., new, worn, severely damaged with sink-holes, severely damaged with erosion, gravel, dirt, paved, etc.), wildlife area, state, county, and/or municipality. Geographic information may also include other attribute information about road segments, intersections, bridges, tunnels, railroad crossings, and other roadway features.), wherein the speed data is associated with a plurality of route segments (Jordan Peters: [0035] number of distinct accidents for the segment...speed of vehicle at time of incident; [0038] S.. Examples of attribute information include, but are not limited to, information about characteristics of a corresponding location described by some location information: posted speed limit...other attribute information about road segments; [0047] a particular segment of road ... the computing device may receive other information to improve the accuracy of the risk value retrieved for a travel route... the vehicle's speed (e.g., a vehicle without a sport suspension attempting to take a dangerous curve at a high speed), vehicle's speed compared to the posted speed limit, vehicle's speed compared to typical or average speed, etc; [0068] ... the actual speed driven compared to the posted speed limit... The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit. The difference may be averaged over the entire distance of the route. In addition, various techniques may be used to handle the amount of time stopped in traffic, at traffic lights, etc. One illustrative technique may be to only count the amount of time spent driving over the speed limit and determine the average speed over the speed limit during that time.), and wherein the lane change frequency data is associated with the plurality of route segments (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail.); and a processor configured to: determine a route segment safety score for each of the plurality of route segments based on a speed distribution (Jordan Peters: [0118] ...the insurance system server 750 may receive additional data from other third-party data sources, such as external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, and numbers and types of accidents, etc.) at various times and locations, external weather databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations, and other external data sources containing driving hazard data (e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers.), a lane change frequency of the vehicle, and the other data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122]... lane mergers or changes in a road or road segment, cloverleaf interchanges, [0141] for further detail), wherein the determining of the route segment safety score for each of the plurality of route segments comprises to: for each route segment of the plurality of route segments: determine the speed distribution of vehicles in the group of vehicles based on the received speed data, wherein the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment (Jordan Peters: [0118] ...the insurance system server 750 may receive additional data from other third-party data sources, such as external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, and numbers and types of accidents, etc.) at various times and locations, external weather databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations, and other external data sources containing driving hazard data (e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers.), and determine the lane change frequency for each route segment based on the lane change frequency data (Jordan Peters: for lane change/merging frequency see at least [0080-0084]); and determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment, the other data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122]... lane mergers or changes in a road or road segment, cloverleaf interchanges, [0141] for further detail), and determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment, the other data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122]... lane mergers or changes in a road or road segment, cloverleaf interchanges, [0141] for further detail), determine a recommended route based on the determined route segment safety scores (Jordan Peters: [0092] Road segment safety rating system 600 may further include a recommendation module 614. The recommendation module 614 may generate, or be configured to generate, one or more recommendations for alternate road segments that may have a safer rating than, for instance, a road segment on which the vehicle is currently travelling or will be travelling; [FIG. 10B] determine a recommended route based at least in part on the determined route segment safety scores can be observed.); and output the recommended route for a driver of the vehicle to drive (Jordan Peters: [0054] For example, an enhanced GPS unit may display a route (or segment of a route) in a red color to designate a high risk route, and a route may be displayed in a green color to designate a lower risk route; [FIG. 10(B)]).
Jordan Peters does not explicitly disclose, wherein the determining of the speed distribution comprises: based on the received speed data, determine a standard deviation of speed distribution based on a range of the speed distribution for each route segment, wherein the range of the speed distribution for each route segment is determined based  on a minimum speed of the speed data and a maximum speed of the speed data; and the standard deviation of the speed distribution for each route segment; and the standard deviation of the speed distribution for each route segment.
However, in the same field of endeavor, Chapman discloses, “[0072-0076]”, for the benefit of determining current traffic flow characteristics and predicted future traffic flow characteristics for road segments of interest during time periods of interest, such as to determine average traffic speed, traffic volume and/or occupancy, and include weighting various data samples in various ways.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for determining a road segment safety rating disclosed by Jordan Peters to include speed standard deviation taught by Chapman. One of ordinary skill in the art would have been motivated to make this modification in order to determine current traffic flow characteristics and predicted future traffic flow characteristics for road segments of interest during time periods of interest, such as to determine average traffic speed, traffic volume and/or occupancy, and include weighting various data samples in various ways.

REGARDING CLAIM 3, Jordan Peters in view of Chapman remains as applied above to claim 1, and further, Chapman also discloses, the speed distribution comprises a distribution of speeds of vehicles within the route segment at a single point in time (Chapman [0072-0076]).

REGARDING CLAIM 4, Jordan Peters in view of Chapman remains as applied above to claim 1, and further, Chapman also discloses, the speed distribution comprises a distribution of typical vehicle speed within the route segment at different points in time (Chapman: [0072-0076]).

REGARDING CLAIM 6, Jordan Peters in view of Chapman remains as applied above to claim 1, and further, Jordan Peters also discloses, determine the plurality of route segments that together form an associated route (Jordan Peters: [FIG. 4] determine the plurality of route segments that together form an associated route can be observed.).

REGARDING CLAIM 7, Jordan Peters in view of Chapman remains as applied above to claim 6, and further, Jordan Peters also discloses, determine a route safety score based on route segment safety scores for each route segment forming the route (Jordan Peters: [FIG. 4] determine a route safety score based at least in part on route segment safety scores for each route segment forming the route can be observed.).

REGARDING CLAIM 8, Jordan Peters in view of Chapman remains as applied above to claim 7, and further, Jordan Peters also discloses, determine another route safety score for a different route; and compare the other route safety score with the route safety score (Jordan Peters: [FIG. 10B] determine another route safety score for a different route; and compare the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 9, Jordan Peters in view of Chapman remains as applied above to claim 8, and further, Jordan Peters also discloses, determining the recommended route is based on the comparison of the other route safety score with the route safety score (Jordan Peters: [FIG. 10B] determining the recommended route is based at least in part on the comparison of the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 10, Jordan Peters in view of Chapman remains as applied above to claim 9, and further, Jordan Peters also discloses, receive a route, and the processor is further configured to determine the plurality of route segments based on the received route (Jordan Peters: [FIG. 10(A)(B)] receive a route, and the processor is further configured to determine the plurality of route segments based at least in part on the received route can be observed.).

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 13, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 14, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 15, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 16, limitations and motivations addressed, see claim 9 above (supra).

REGARDING CLAIM 17, limitations and motivations addressed, see claims 1 and 11 above (supra).

REGARDING CLAIM 19, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 20, limitations and motivations addressed, see claim 7 above (supra).

Response to Arguments
Applicant’s arguments with respect to rejection of claim 1 (claims 11 and 17 parallel in scope/spirit) under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Applicant's arguments filed 09-30-2022 have been fully considered but they are not persuasive.
The applicant has contended that the amendments to claim 1 (claims 11 and 17 parallel in scope/spirit) overcome the 35 USC §103 rejection of record. The examiner respectfully disagrees.
As stated above, amending/rolling the limitations of claims 2 and 5 into claim 1 do not integrate the mental process into a practical application significantly more than the mental process described within claim 1. The data acquisition steps, via generic sensors, are all pre-solution activities. The outputting a determination is post-solution activity. And lastly, the determining steps between the pre and post solution activity are all within the limitations of the human mind. Because the amended limitations are a mere expansion of how to apply the mental process/abstract idea, the examiner respectfully maintains the rejection of all independent claims under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663